Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  145484                                                                                                Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145484
                                                                    COA: 306932
                                                                    Wayne CC: 01-009199-FC
  DARIUS B. THOMAS,
             Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 21, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

        HATHAWAY, J., not participating.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 18, 2013                    _________________________________________
           s0116                                                               Clerk